DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata et al. US Pub 2019/0086059 in view of Wang US Pub 2021/0083210.
Regarding claim 1, 
Hirakata teaches A flexible display screen support structure (Fig 1-2) for supporting a flexible display screen (element 11), comprising: 
two bending blocks (two of the element 15b); and 
a support sheet (element 13b disposed on the bending blocks 15b; paragraph 95 material being plastic, rubber, silicon rubber ) disposed on the two bending blocks; furthermore the support sheet comprising bending region (bending region corresponds to element e1 in figure 3a and non-bending correspond to e2) and two non-bending regions.
Hirakata does not teach the supporting sheet comprising a soft material layer and a hard material layer, and the soft material layer completely covering the hard material layer, wherein the flexible display screen is disposed on the support sheet; wherein the support sheet comprises a bending region and two non-bending regions, the hard material layer is a continuous wave-like structure, and comprises a plurality of convex portions and a plurality of concave portions, each of the convex portions and each of the concave portions are disposed staggered.
Wang in similar field of a flexible display screen support structure (figure 3-5) teaches a support sheet (element 1, figure 5 shows the details), wherein the supporting sheet comprising a soft material layer (element 11/12, which is described in paragraph 45 to be flexible material with bending recovery capability) and a hard material layer (element 15, metal, paragraph 44), and the soft material layer completely covering the hard material layer (as seen in figure 5, similar to element 20 of present application), wherein the flexible display screen is disposed on the support sheet (figure 3, and 5); wherein the support sheet comprises a bending region (figure 3 and 5, where the bending region and two bending regions are illustrated in figure 3) and two non-bending regions, the hard material layer is a continuous wave-like structure (figure 5, where element 15 is provided in a continuous wave like structure ), and comprises a plurality of convex portions and a plurality of concave portions (as seen in figure 5, plurality of convex and concave portions), each of the convex portions and each of the concave portions are disposed staggered (figure 5, similar to figure 2-3 of present application).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the support sheet of Hirakata such that the configuration of Wang to have the support sheet comprises soft material and hard material and the soft material layer completely covering the hard material layer and have the hard material in the wave like structure as claimed, such modification will render such that the soft material as described by Hirakata is used as the material of element 11 and 12 of Wang and providing the characteristic of the wave like of the metal of Wang in Hirakata, such modification will provide the desired level of impact resistance and bending resistance and prevent creases and white lines (paragraph 39) of the flexible display panel. 
Regarding claim 2, Hirakata as modified by Wang teaches, 
wherein the two non-bending regions are disposed on two sides of the bending region (figure 1b, the bending region indicated where element 13a is indicated such that the two non-bending regions are on the two opposite sides (left and right sides)) , and the two bending blocks are respectively disposed below the two non-bending regions (figure 1 and 2 of Hirakata as modified teaches the bending blocks disposed below the two non-bending regions).
Regarding claim 3, Hirakata as modified by Wang teaches, 
wherein the support sheet further (figure 2 of Hirakata such that the support sheet is the modified support sheet as taught in claim 1, the support sheet's top that is adjacent to element 11 is the supporting surface and the bottom adjacent to 15b is the connecting surface) includes a supporting surface and a connecting surface, the flexible display screen is disposed on the supporting surface (figure 1-2, Hirakata as modified by Wang), and the connecting surface is connected to the bending block (figure 1-2, Hirakata as modified by Wang).
Regarding claim 4, Hirakata as modified by Wang teaches, 
Wherein the soft material is selected from rubber material (paragraph 95 of Hirakata, rubber material) or a silica gel material.
Regarding claim 6, 
Hirakata as modified by Wang teaches thickness of the support sheet is some value. 
Hirakata as modified by Wang does not teach the specific thickness of less than 2mm. However, Wang teaches the flexible element 1 is 50 to 3000 micron. 
However, according to MPEP§2144.04(IV)(A), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the size of the support sheet such that the support sheet is less than 2mm, since such a modification would have involved a mere change in the size of the support sheet, additionally, the modification will ensure the desired level of bendability and structural support. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 7, Hirakata as modified by Wang teaches, 
wherein a cross-sectional shape of the hard material layer is selected from the group consisting of a symmetrical wave shape (figure 5 of Wang shows a symmetrical wave shape, such that this is a regular wave shape), an asymmetrical wave shape, a regular wave shape, an irregular wave shape, a symmetrical jagged shape, an asymmetrical jagged shape, a regular jagged shape, an irregular jagged shape, a symmetrical square toothed wave shape, an asymmetrical square toothed wave shape, a regular square toothed wave shape, an irregular square toothed wave shape, and any combination thereof (figure 5 of Wang).
Regarding claim 8, Hirakata as modified by Wang teaches, 
wherein the soft material layer comprises a first soft material layer (Hirakata as modified by Wang in claim 1 such that the first soft material layer is element 11 such is modified by the rubber material as described in claim 1, fig 5 of Wang) and a second soft material layer (Hirakata as modified by Wang in claim 1 such that the second soft material layer is element 12 such is modified by the rubber material as described in claim 1, fig 5 of Wang) laminated (laminated is a product by process limitation and this is a method of manufacturing step) with each other, and the hard material layer (Wang's fig 5, element 15 disposed between the two soft material layer) is disposed between the first soft material layer and the second soft material layer.
Regarding claim 9, Hirakata as modified by Wang teaches,
wherein the support structure further includes a plurality of non-slip particles (as seen in figure 5, of Wang, the non-slip particles is the adhesive 13 and 14 which is disposed at the peaks of each wave structure of the hard material layer to prevent from slipping) interval disposed on a surface of the hard material layer.
Regarding claim 10, 
Hirakata teaches A flexible display screen support structure (Fig 1-2) for supporting a flexible display screen (element 11), comprising: 
two bending blocks (two of the element 15b); and 
a support sheet (element 13b disposed on the bending blocks 15b; paragraph 95 material being plastic, rubber, silicon rubber ) disposed on the two bending blocks.
Hirakata does not teach the supporting sheet comprising a soft material layer and a hard material layer, and the soft material layer completely covering the hard material layer, wherein the flexible display screen is disposed on the support sheet.
Wang in similar field of a flexible display screen support structure (figure 3-5) teaches a support sheet (element 1, figure 5 shows the details), wherein the supporting sheet comprising a soft material layer (element 11/12, which is described in paragraph 45 to be flexible material with bending recovery capability) and a hard material layer (element 15, metal, paragraph 44), and the soft material layer completely covering the hard material layer (as seen in figure 5, similar to element 20 of present application), wherein the flexible display screen is disposed on the support sheet (figure 3, and 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the support sheet of Hirakata such that the configuration of Wang to have the support sheet comprises soft material and hard material and the soft material layer completely covering the hard material layer such modification will render such that the soft material as described by Hirakata is used as the material of element 11 and 12 of Wang and providing the characteristic of the wave like of the metal of Wang in Hirakata, such modification will provide the desired level of impact resistance and bending resistance and prevent creases and white lines (paragraph 39) of the flexible display panel. 
Regarding claim 11, Hirakata as modified by Wang teaches, 
wherein the support sheet comprises a bending region (figure 3 and 5 of Wang, where the bending region and two bending regions are illustrated in figure 3) and two non-bending regions, the hard material layer is a continuous wave-like structure (figure 5, where element 15 is provided in a continuous wave like structure), the two non-bending regions are disposed on two sides of the bending region (figure 1b, the bending region indicated where element 13a is indicated such that the two non-bending regions are on the two opposite sides (left and right sides)) , and the two bending blocks are respectively disposed below the two non-bending regions (figure 1 and 2 of Hirakata as modified teaches the bending blocks disposed below the two non-bending regions).
Regarding claim 12, Hirakata as modified by Wang teaches, 
wherein the support sheet further (figure 2 of Hirakata such that the support sheet is the modified support sheet as taught in claim 1, the support sheet's top that is adjacent to element 11 is the supporting surface and the bottom adjacent to 15b is the connecting surface) includes a supporting surface and a connecting surface, the flexible display screen is disposed on the supporting surface (figure 1-2, Hirakata as modified by Wang), and the connecting surface is connected to the bending block (figure 1-2, Hirakata as modified by Wang).
Regarding claim 13, Hirakata as modified by Wang teaches, 
Wherein the soft material is selected from rubber material (paragraph 95 of Hirakata, rubber material) or a silica gel material.
Regarding claim 14, Hirakata as modified by Wang teaches, 
Wherein the hard material layer is a continuous wave-like structure (figure 5, where element 15 is provided in a continuous wave like structure) and comprises a plurality of convex portions and a plurality of concave portions (as seen in figure 5, plurality of convex and concave portions), each of the convex portions and each of the concave portions are disposed staggered (figure 5, similar to figure 2-3 of present application).
Regarding claim 15, 
Hirakata as modified by Wang teaches thickness of the support sheet is some value. 
Hirakata as modified by Wang does not teach the specific thickness of less than 2mm. However, Wang teaches the flexible element 1 is 50 to 3000 micron. 
However, according to MPEP§2144.04(IV)(A), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the size of the support sheet such that the support sheet is less than 2mm, since such a modification would have involved a mere change in the size of the support sheet, additionally, the modification will ensure the desired level of bendability and structural support. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 16, Hirakata as modified by Wang teaches, 
wherein a cross-sectional shape of the hard material layer is selected from the group consisting of a symmetrical wave shape (figure 5 of Wang shows a symmetrical wave shape, such that this is a regular wave shape), an asymmetrical wave shape, a regular wave shape, an irregular wave shape, a symmetrical jagged shape, an asymmetrical jagged shape, a regular jagged shape, an irregular jagged shape, a symmetrical square toothed wave shape, an asymmetrical square toothed wave shape, a regular square toothed wave shape, an irregular square toothed wave shape, and any combination thereof (figure 5 of Wang).
Regarding claim 17, Hirakata as modified by Wang teaches, 
wherein the soft material layer comprises a first soft material layer (Hirakata as modified by Wang in claim 1 such that the first soft material layer is element 11 such is modified by the rubber material as described in claim 1, fig 5 of Wang) and a second soft material layer (Hirakata as modified by Wang in claim 1 such that the second soft material layer is element 12 such is modified by the rubber material as described in claim 1, fig 5 of Wang) laminated (laminated is a product by process limitation and this is a method of manufacturing step) with each other, and the hard material layer (Wang's fig 5, element 15 disposed between the two soft material layer) is disposed between the first soft material layer and the second soft material layer.
Regarding claim 18, Hirakata as modified by Wang teaches,
wherein the support structure further includes a plurality of non-slip particles (as seen in figure 5, of Wang, the non-slip particles is the adhesive 13 and 14 which is disposed at the peaks of each wave structure of the hard material layer to prevent from slipping) interval disposed on a surface of the hard material layer.
Regarding claim 19, 
Hirakata teaches a flexible display screen support structure (Fig 1-2) for supporting a flexible display screen (element 11), comprising: 
two bending blocks (two of the element 15b); and 
a support sheet (element 13b disposed on the bending blocks 15b; paragraph 95 material being plastic, rubber, silicon rubber) disposed on the two bending blocks; furthermore, the support sheet comprising bending region (bending region corresponds to element e1 in figure 3a and non-bending correspond to e2) and two non-bending regions.
Hirakata does not teach the supporting sheet comprising a soft material layer and a hard material layer, and the soft material layer completely covering the hard material layer, wherein the flexible display screen is disposed on the support sheet; wherein the support sheet comprises a bending region and two non-bending regions, the hard material layer is a continuous wave-like structure, and comprises a plurality of convex portions and a plurality of concave portions, each of the convex portions and each of the concave portions are disposed staggered and comprises a plurality of convex portions and a plurality of concave portions, each of the convex portions and each of the concave portions are disposed staggered, and wherein a spacing between two of the convex portions adjacent to each other in the bending region is greater than a spacing between two of the convex portions adjacent to each other in the non-bending region.
Wang in similar field of a flexible display screen support structure (figure 3-5) teaches a support sheet (element 1, figure 5 shows the details), wherein the supporting sheet comprising a soft material layer (element 11/12, which is described in paragraph 45 to be flexible material with bending recovery capability) and a hard material layer (element 15, metal, paragraph 44), and the soft material layer completely covering the hard material layer (as seen in figure 5, similar to element 20 of present application), wherein the flexible display screen is disposed on the support sheet (figure 3, and 5); wherein the support sheet comprises a bending region (figure 3 and 5, where the bending region and two bending regions are illustrated in figure 3) and two non-bending regions, the hard material layer is a continuous wave-like structure (figure 5, where element 15 is provided in a continuous wave like structure ), and comprises a plurality of convex portions and a plurality of concave portions (as seen in figure 5, plurality of convex and concave portions), each of the convex portions and each of the concave portions are disposed staggered (figure 5, similar to figure 2-3 of present application),  wherein a spacing between two of the convex portions adjacent to each other in the bending region is greater than a spacing between two of the convex portions adjacent to each other in the non-bending region (as seen in figure 3 and bending configuration in figure 7, the convex portion at the non-bending region does not get stretched since they are not bending, whereas, the convex portion in the bending region is bent thereby the two of the convex portion adjacent to each other in the bending region is greater than the spacing between two of the convex portions adjacent to each other in non-bending region; in other words, the bending areas two adjacent convex are spread apart more at least in the bending configuration, since the wave-like structure is stretched, thereby at least in folding region this limitation is met). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the support sheet of Hirakata such that the configuration of Wang to have the support sheet comprises soft material and hard material and the soft material layer completely covering the hard material layer and have the hard material in the wave like structure as claimed, such modification will render such that the soft material as described by Hirakata is used as the material of element 11 and 12 of Wang and providing the characteristic of the wave like of the metal of Wang in Hirakata, such modification will provide the desired level of impact resistance and bending resistance and prevent creases and white lines (paragraph 39) of the flexible display panel.

Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive.
Applicant provides arguments towards the 35USC103 as being unpatentable over Hirakata et al. in view of Wang as provided above. Applicant disagrees with the combination provided and specifically applicant provides argument regarding the following limitation is not taught: (1) the support sheet comprises a soft material and a hard material layer, and the soft material layer completely cover(ing) the hard material layer…and (2) wherein the support sheet comprises a bending region and the two non-bending regions, the hard material layer is continuous wave like structure and comprises a plurality of convex portions and a plurality of concave portions, each of the convex portions and each of the concave portions are disposed staggered. The office respectfully disagrees. 
As provided in the rejection above, the soft material layer (element 11 and 12, fig 6 of Wang) completely covering the hard material layer (element 15 of Wang), such that soft material layer is completely surrounding the hard material layer 15 thus this qualifies to meet the limitation. Furthermore, the office mentions that based on what direction support sheet is viewed (i.e. top down) the soft material will completely cover the hard material, lastly, as seen in the present application figure 1, the soft material is a flat layer on top and bottom, similarly Wang’s soft material 11/12 is also flat on top and bottom and thus providing similar configuration as of the present application. The office would like to note that potentially the applicant attempts to claim that the hard material is submerged in the soft material, since the soft material is provided at the peaks and valleys of the concave/convex of hard material, however, this feature is not being claimed and thereby the office gives the broadest reasonable interpretation (MPEP§2111) as provided above. 
Applicants argument regarding there would not be any reasons to modify the protective layer element 13b of Hirakata is not persuasive. The flexibility and rigidity as illustrated by Hirakata is not only controlled by the protective layer 13b, however it is combination of element 14a/b, and elements 13a/b will control the flexibility, thus modify the protective layer 13b completely with the teaching of Wang would not prevent the protective layer 13b from being different level of flexible (i.e. high flexibility region and low flexibility region). In fact, since Hirakata is teaching a protective layer and Wang is also in the field of protective layer thus modifying the protective layer of Hirakata to be similar of Wang’s protective structure (i.e. element 1, which includes the soft material layer and the hard material) will improve  bending resistance and impact resistance thereof so that the flexible display panel can be displayed without first removing the flexible element when using the flexible display panel (as mentioned in paragraph 36 of Wang). Thereby, answering to why one skilled in the art at before the effective filing date of the claimed invention would be motivated to modify the protective layer of Hirakata (i.e. the incentive to modify). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, applicant provides remarks towards Wang fails to disclose the soft material layer completely cover the hard material layer. Since Wang teaches additional layer such as element 13 and 14 disposed between the soft material and the hard material. The office notes that the applicant has used the transition phrase “comprising” in the claims, therefore, it is noted as mentioned in MPEP§2111.03(I) that the transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Additionally, the prior arts may comprise additional structure in addition to the claimed structures. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
All remaining arguments are addressed based on the arguments provided above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841